,?




                                                        OVERRULED BY ww-290
                                                        where   conflicts

     State Department   of Agrloulture
     Austin; Texas

                                           Attentiona      1.   S.   Buseey

                                           Opinion No. O-3354
                                           Rer   Interpretation     of Rule    5
                                                 of hrtlcle     719 of the
                                                 Penal Code providing
                                                 standard weights     and
                                                 measures for loaves      of
                                                 bread.

     Qentlemen 8

                This rill  be in refersnoe   to your letter  of
     March 17, 1941, aalling   our attentLon   to Rule 5 of
     Article  719 of the Penal Oode of Texas,    1925, uhioh
     reads as follows:

                “Bread to be sold by the loaf made by
          bakers engaged in the business         of wholesaling
          and retailing    bread,   shall   be sold based upon
          any of the following      standards    of weight and
          no other,   namely: a loaf weLghing one pound
          or 16 ounoes,    a loaf weighting      24 ounaes or a
          pound and a half,     and loaves weighing        two
          pounds or 32 ounoes,      and loaves weighing
          three pounds, or some othar multiple           of one
          puund or 16 ounoes.       These shall be the stan-
          dard of weight for bread to be sold by the
          loaf.   Variations,     or tolerance,    .shall not
          exoeed one ounce per pound over or under the
          said standard within a period         of 24 hours after
          baking. ”
                You then   state   that:

                 We have always construed  this portion
          of the law to mean that each separate   and
          distinct  *loaf’  of bread shall weigh either
          one pound, one ,and one half pounds, or multi-
State    Department     of Agrioulture,         page    2 O-3354



        plea of   one pound as set        out    in Rule     5 of
        Article   719.

                *Reoently   it oame to our attention   that
        loaves    of bread weighing   approximately   eight
        ounoes or one half pound eaoh were being sold
        in the-city      of Odessa. Texas.   Two of these
        loaves,    that is one loaf of wholewheat bread
        and one loaf of white bread,       were being wrapped
        in oelophane      wrapper and sold a,t retail  for
        104.
               ”. . .

               nSlnoe this paoakge contains       two separate
        and distinct    loaves  of bread,    either  one of
        which is in dlreot     conflict   with Rule 5, Article
        719, would It not also bein violation         of this
        Statute    for this package of two one-half      pound
        loaves   of bread to be sold.

               “We might further   point out that these
        loaves    of bread were baked in pans approximately
        4 x 94 inches which is about the average size
        pan being used over the State ibr baking one
        pound loaves     of bread.  Therefore,    this package
        is decidedly     deceptive and misleading     to the
        public.”

              Upon examination   we find that the specimen loaves
of bread referred      to in your letter  conform exactly  to the
description     given,  and it is our opinion   that you have de-
scribed    a violation   of Rule 5 of Article   719 of the Penal
Code.                        ,

                                     Very       truly    yours,

                               ATTORREYGENERALOF TEXAS

                               fi$'~.--..'. James       D.’ Smullen
                                                        IAssistant

JDS: lb/p am
APPROVEDAPR 5 1941                   .APPROVEDOPINION COMMITTEE
(Im4LD.c. 34~                         SY BWB, .CBAIRMAN .,
ATPQRIiEYGENERAL OF TEXAS             .   _. -. _ . ~..~
                                                       ._._